COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                          §
                                                                No. 08-20-00218-CV
  CHARLENE SOULE AND RITA                         §
  HERNANDEZ,                                               AN ORIGINAL PROCEEDING
                                                  §
  Relators.                                                       IN MANDAMUS
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s motion to withdraw the petition for

writ of mandamus against the Honorable Dick Alcala, Judge of the 327th District Court of El Paso,

Texas, and concludes that Relator’s motion to withdraw the petition for writ of mandamus should

be granted. We therefore dismiss the petition of writ of mandamus, in accordance with the opinion

of this Court.

       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.